Citation Nr: 0713771	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-17 675A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension (SMP) at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1951 to April 
1952.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2002 rating action that 
denied SMP based on the need for the regular aid and 
attendance of another person (A&A) and at the housebound 
rate.

By decision of October 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of March 2006, the Board denied SMP based on the 
need for A&A, and remanded the remaining issue of SMP at the 
housebound rate to the RO for further development of the 
evidence and for due process development.

In February 2007, the veteran's representative stated that 
the veteran had withdrawn his previous requests for a Board 
or RO hearing.

For the reasons expressed below, the issue remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In March 2006, the Board remanded this case to the RO to 
arrange for the veteran to undergo a comprehensive VA 
cardiovascular examination to evaluate his extensive 
cardiovascular disease, and for the RO to rate the total 
coronary artery disease (CAD) entity.  Appellate review of 
the claims folder indicates that the RO ordered such 
examination in June 2006, and the record contains an August 
2006 notation that the veteran failed to report for the 
examination, but the record does not contain a copy of any 
notice of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  The RO 
nonetheless denied the claim in an August 2006 Supplemental 
Statement of the Case (SSOC).

In the absence of evidence in the record that contains 
verification that the veteran was ever properly notified of 
date and time to report for the 2006 examination, the Board 
finds that the RO should arrange for the veteran to undergo 
another VA cardiovascular examination to obtain information 
needed to equitably adjudicate the claim.

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of each examination sent to him by the pertinent VA medical 
facility. 
  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the 1-year VCAA notice period).  The 
RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that he 
receives notice that meets the requirements of the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record, to include information 
regarding all treatment for CAD, 
peripheral vascular disease, and any 
other permanent disabilities since 2000.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a comprehensive VA 
cardiovascular examination to determine 
the degree of his functional impairment 
that is a result of his CAD.  The entire 
claims folder must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    

The examination report must indicate the 
presence or absence of any acute or 
chronic congestive heart failure, the 
workload of METs that result in dyspnea, 
fatigue, angina, dizziness, or syncope; 
and any left ventricular dysfunction with 
the ejection fraction stated in percent.

With respect to peripheral vascular 
disease, the examination report should 
indicate if the veteran has ischemic pain 
at rest, and either deep ischemic ulcers 
or an ankle/brachial index of 0.4, and 
assess the extent of any claudication, 
trophic changes, diminished peripheral 
pulses, and/or coldness in any extremity.     

The examiner should render opinions for 
the record as to whether the veteran is 
(a) permanently bedridden, or (b) 
permanently housebound by reason of his 
disabilities, i.e., he is substantially 
confined to his dwelling and the 
immediate premises, and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  The RO should also schedule the 
veteran for any other examination deemed 
necessary to adequately evaluate the 
claim for SMP at the housebound rate 
under the criteria of 38 C.F.R. 
§ 3.151(d) (2006).  In each instance, the 
claims folder must be made available to 
the examining physician prior to the 
examination; the examination must address 
all relevant rating criteria; and all 
examination findings, together with the 
complete rationale for comments and 
opinions expressed, should be set forth 
in a printed (typewritten) report.

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of each examination sent to him 
by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should rate the veteran's total CAD 
entity, and readjudicate the claim for 
SMP at the housebound rate on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of 
the provisions of 38 U.S.C.A. §§ 1513(a) 
and 1521(e), and the Court's decision in 
Hartness v. Nicholson,       20 Vet. App. 
216 (2006).  If the veteran fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.   
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


